Citation Nr: 1614515	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-28 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for nerve damage, left leg status post vein strip and ligation.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for congestive heart failure including as secondary to hypertension.

5.  Entitlement to service connection for a left knee condition including as secondary to service-connected right knee disability.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a back disability.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1977 and from June 1977 to November 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In his September 2013 VA Form 9, the Veteran explicitly limited the scope of his appeal to the above issues and specified that he did not want to continue his appeals of entitlement to service connection for high cholesterol, service connection for a kidney disorder, and a higher evaluation for his right knee disability.  See also March 2016 Informal Hearing Presentation (noting, and reiterating, earlier statement of intent to withdraw the appeal with respect to those three issues).  The Notice of Disagreement with respect to those issues was withdrawn prior to perfection of the appeal, so the merits of those claims are not on appeal and will not be addressed by the Board.  38 C.F.R. §§ 20.200 ("An appeal consists of a timely filed Notice of Disagreement...and...a timely filed Substantive Appeal.") and 20.204 ("An appeal may be withdrawn as to any or all issues.....Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement...").

The issue of entitlement to service connection for PTSD has been recharacterized more broadly in light of Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009), and the diagnoses of, for example, Major Depressive Disorder (MDD), panic disorder with agoraphobia, pain disorder, and mood disorder NOS contained in the record.  See, e.g., May 2013 Private Psychological Assessment; July 2012 VA Examination.

The issues on appeal have been expanded to include entitlement to TDIU.  Entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Information currently of record indicates that the Veteran has been unemployed at least since 2008 and the Veteran has contended he is entitled to a total disability rating based, in part, on the findings of unemployability by the Social Security Administration (SSA), so the matter is raised by the record.  See, e.g., September 2013 VA Form 9 (Substantive Appeal) (alleging the combined effect of his currently service-connected lower extremity disabilities and his now service-connected acquired psychiatric disorder entitle him to a total disability rating).  However, the Board will not decide that issue now as the RO should make that determination in the first instance when it implements the Board's grant of entitlement to service connection for an acquired psychiatric disorder.

To the extent evidence has been added to the claims file since the most recent statement of the case, the Veteran, via his representatives, waived AOJ consideration of any such evidence.  See March 2016 Informal Hearing Presentation.  The Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for congestive heart failure and a left knee disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected left leg nerve impairment is shown to have been productive of complaints that include pain, numbness and tingling, but not moderate incomplete paralysis, neuritis, or neuralgia, of the external popliteal nerve.

2.  The Veteran has a current acquired psychiatric disability (diagnosed as major depressive disorder (MDD), panic disorder with agoraphobia, and PTSD) which, at least as likely as not, is etiologically related to stressors the Veteran experienced during his active service.

3.  The Veteran's hypertension did not begin during and was not otherwise caused by his military service.

4.  The Veteran's sleep apnea did not begin during and was not otherwise caused by his military service.

5.  The Veteran's left shoulder disability did not begin during and was not otherwise caused by his military service.

6.  The Veteran's back disability did not begin during and was not otherwise caused by his military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent disabling for nerve damage, left leg status post vein strip and ligation, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a, Diagnostic Codes 8521, 8621, 8721 (2015).

2.  The criteria for service connection for an acquired psychiatric disability diagnosed as MDD, panic disorder with agoraphobia, and PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including in December 2008, June 2009, September 2009, January 2010, and February 2010.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, Social Security Administration (SSA) records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  In June 2009 (left shoulder and back), July 2012 (mental health), March 2013 (peripheral nerves), and December 2013 (mental health), VA provided the Veteran with medical examinations with respect to the issues being addressed on the merits in this decision.  In addition, VA obtained medical opinions regarding the etiology of the Veteran's left shoulder and back disabilities in June 2010.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board's decision on the acquired psychiatric claim is favorable, so no further examination or opinions would benefit the Veteran on that claim.

With respect to the other issues being decided on the merits, while the Veteran may disagree with some of the medical conclusions, he has not alleged that the examinations or resulting opinions were inadequate.  As discussed more fully below, the Board found the opinions adequate and sufficiently persuasive to be entitled to probative weight.

With respect to the claim of entitlement to service connection for sleep apnea, VA has not provided an examination.  However, VA is not required to provide an examination in every case.  Rather, VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  

As discussed in more detail below, the Board has determined that the Veteran did not experience an in-service disease or injury that may be related to his current sleep apnea.  The criteria for obtaining a VA examination with respect to sleep apnea have not been met.  38 U.S.C. § 5103A(d)(2); McLendon, 20 Vet. App. at 85-86.

Finally, as discussed in the Remand section, several of the issues are being remanded for further development, to include additional examinations.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal that are being decided on their merits.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Increased Rating for Nerve Damage to Left Leg

The Veteran has appealed the assignment of an initial 10 percent disability rating for service-connected nerve damage, left leg status post vein strip and ligation.  See April 2010 Notice of Disagreement (NOD).

The Veteran is appealing the original assignment of a disability evaluation following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule has diagnostic codes and rating criteria specifically applicable to "Diseases of the Peripheral Nerves".  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2015).  The RO evaluated the Veteran's left leg nerve damage under 38 C.F.R. § 4.124a, DC 8799-8721.  

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2015). 

The words "slight," "moderate," "marked," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Under DC 8521, a 10 percent evaluation is warranted for mild incomplete paralysis of the external popliteal nerve (common peroneal).  A 20 percent rating is warranted for moderate incomplete paralysis.  A 30 percent rating is warranted for severe paralysis.  A 40 percent rating is warranted for complete paralysis, a term that applies where there is "foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes."

Diagnostic Codes 8621 and 8721 address the criteria for evaluating neuritis and neuralgia, respectively, of the external popliteal nerve (also called the common peroneal, lateral popliteal, or nervus fibularis communus).  See 38 C.F.R. § 4.124a; see also Dorland's Illustrated Medical Dictionary, 1272 (31st Edition 2007) (defining common peroneal and lateral popliteal nerves).  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC 8621 and DC 8721 (2015).

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The Board must consider the possibility of a higher rating under all relevant diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Therefore, the Board will determine whether an initial evaluation in excess of 10 percent is warranted under DC 8521, 8621, or 8721.  The Board has also considered all other potentially applicable diagnostic codes.

The Board finds that the Veteran's condition is not shown to have been manifested by moderate incomplete paralysis, such that an initial evaluation in excess of 10 percent for the left leg nerve condition is warranted under DC 8521.  

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. pain, numbness); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of peripheral nerve symptoms.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The Veteran first underwent a VA examination of his left leg nerve condition in June 2009.  The VA examiner recounted the history of injury to the nerve during surgery in 1977, that the Veteran reported symptoms since onset as progressively worse, and that treatment consisted of "rest when the foot becomes numb."  The location was identified as:  "incision site numb, occasional numbness and tingling in [left] foot with impairment walking."  The examiner noted bilateral "mild weakness flexors of thighs" with muscle strength 4/5 associated with the femoral nerve (not the nerve identified as affected by the 1977 surgery).  In the lower left extremity, vibration and position sense were normal while pain and light touch were decreased.  Reflexes were absent in the left knee and left ankle.  There was no muscle atrophy, no abnormal muscle tone, no tremors, tics, or other abnormal movements, and "moderate impairment of tandem gait (from ankle and knee conditions)."  Paralysis, neuritis, and neuralgia were all absent.  The examiner opined that the condition had mild effects on chores, shopping, exercise, sports, recreation, traveling, bathing, dressing, toileting, grooming, and driving.

The Veteran underwent another VA examination in March 2013.  The VA examiner diagnosed meralgia parsthetica of the right thigh and local tactile hypoesthia associated with surgical scar left foot.  The Veteran reported that the localized numbness at the site of the venous stripping extended from the incision site at the ankle to the great toe.  The examiner also noted the Veteran was prediabetic and that he had pain and numbness in the anterolateral thigh above the knee.  Peripheral nerve symptoms in the lower extremities (bilaterally) included moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  Muscle strength was normal throughout the left lower extremity and there was no muscle atrophy.  Reflexes were normal in the knees, but absent in the ankles (bilaterally).  Sensory exam revealed decreased sensation in the lower left leg/ankle and the left foot/toes.  The Veteran had organic changes consisting of smooth shiny skin bilaterally.  The Veteran's gait was antalgic with slow progression.

The March 2013 examiner indicated that all of the Veteran's lower extremity nerves (including the left external popliteal nerve) were normal except for the right external cutaneous nerve of the thigh which he indicated had mild, incomplete paralysis.  The examiner indicated that the Veteran's peripheral nerve condition impacted the Veteran's ability to work in that prolonged standing or walking aggravated his pain and he experienced a burning sensation in the lateral leg after prolonged weight bearing.

Treatment records are mostly silent regarding symptoms associated with the peripheral nerve condition of the left leg.  A private treatment note from May 2007 documents the Veteran's reports of pain in his legs when he walks.  The physician attributed the pain in significant part to arthritis in the knees, but also noted aching in his calves and thighs with exertion.  An October 2008 private treatment note indicates for neurological symptoms:  "No limb weakness.  No sensory disturbances."  In short, the Veteran's treatment records do not contradict the findings of the VA examiners and add few details that assist in assigning a disability rating for the peripheral nerve condition.

The best available evidence, particularly including the two VA examinations, indicates that the Veteran's primary symptoms are subjective (moderate) pain, mild paresthesias/dysesthesias, mild numbness, and tingling.  With respect to functional limitations, the medical evidence summarized above establishes that his peripheral nerve condition has a mild effect on activities of daily living and limits his ability to walk or stand for prolonged periods.  

The weight of the evidence establishes that the Veteran has, at most, incomplete paralysis of the left lower extremity with the affected nerve being the external popliteal nerve (or areas typically associated with that nerve including the ankle and top of the foot).  See 38 C.F.R. § 4.124a, DC 8521.  As noted above, he is able to walk, albeit with an altered gait which is due to other conditions, such as bilateral knee arthritis and obesity.  Also, the available evidence indicates that he does not have muscle atrophy or significant impairments of strength due to the peripheral nerve condition.  While there is some indication that reflexes in the knees and ankle are absent, they are absent bilaterally.  The Board finds that the Veteran's symptoms most closely approximate those for a 10 percent rating (for mild incomplete paralysis) under DC 8521.

The Board also finds that the Veteran's impairments do not most closely approximate the impairments equivalent to the next higher rating 20 percent rating for moderate incomplete paralysis.  Rather, the limitations on his activities of daily living due to the peripheral nerve condition are, at most, mild, and the limitations on his walking and standing, to the extent attributable to the peripheral nerve condition, most closely approximate the limitations typical of mild incomplete paralysis.

In summary, the Board finds that the most probative evidence of record establishes that the symptoms and functional impairments associated with the Veteran's service-connected peripheral nerve disability of the left leg most closely approximate the criteria for a 10 percent rating under DC 8521, that is mild, incomplete paralysis of the external popliteal nerve.  In making this finding, the Board has determined that the Veteran's most significant symptoms are pain and sensory deficits that have only a limited impact on his functioning.

The Board has also considered alternative evaluations under DC 8621 (neuritis) or DC 8721 (neuralgia).  The criteria for evaluating neuritis and neuralgia have already been set forth, so the Board will only note that the June 2009 VA examiner specifically found that the Veteran did not have either neuritis or neuralgia and the March 2013 VA examiner, despite a comprehensive examination and report, did not indicate a diagnosis of either condition.  In addition, the Board finds that even if the condition were rated under either DC 8621 or DC 8721, the documented symptoms and functional limitations would still warrant only a 10 percent rating based on "mild" severity.

The Board acknowledges the indications in both VA examiners' reports that the Veteran also had a peripheral nerve condition affecting the right thigh.  Viewing the record as a whole, the evidence is against finding that the peripheral nerve impairment of the right thigh is associated with the service-connected left leg condition (based on incision at the left ankle).  Therefore, the Veteran is not entitled to a higher or separate rating based on the symptoms and functional limitations associated with the peripheral nerve condition of the right lower extremity.  

Accordingly, an evaluation in excess of 10 percent for the left external popliteal nerve impairment is not warranted under DC 8521, DC 8621, or DC 8721.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to an initial evaluation in excess of 10 percent for service-connected nerve damage, left leg status post vein strip and ligation, is denied.

IV.  Service Connection:  Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Arthritis and cardiovascular disease (including hypertension) are encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the hypertension, back, and shoulder claims.  

The Veteran's diagnosed acquired psychiatric disorders (none of which are "psychoses") are not encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.384 (defining "psychoses" for purposes of Part 3 of the VA regulations).

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

V.  Service Connection:  Acquired Psychiatric Disorder

The Veteran initially claimed entitlement to service connection for PTSD due to several in-service stressors.  As discussed in the Introduction, his claim has been recharacterized to encompass all diagnosed acquired psychiatric disorders.  Moreover, as briefly discussed below, the Veteran's symptoms have been most accurately diagnosed as major depressive disorder (MDD), panic disorder with agoraphobia, and PTSD.  After consideration of the entire record, the Board will grant the claim of entitlement to service connection for an acquired psychiatric disorder.  

Because the Board is granting the claim, including based on diagnoses other than PTSD, the Board will only briefly discuss the regulations pertaining specifically to PTSD.  The regulations provide:  "Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  The elements are similar to, though not identical to, ordinary claims of entitlement to service connection.  Here, however, the most significant elements are the need for credible evidence of an in-service stressor and medical evidence of a link between that stressor and the current diagnosis.

The evidence of record satisfies the elements of a service connection claim which is the existence of a current disability (or diagnosis of PTSD).  First, the Veteran has been diagnosed with a current disability consisting of an acquired psychiatric disorder(s) by multiple mental health professionals including two VA examiners.  Under VA regulations, the diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 38 C.F.R. § 4.125(a).  Here, the record contains diagnoses of numerous acquired psychiatric disorders.  See April 2009 SSA Psychiatric Examination (Anxiety Disorder NOS and Depressive Disorder NOS); July 2012 VA Examination ("Mood Disorder NOS"); May 2013 Private Psychological Assessment (MDD, pain disorder with general medical and psychological factors, and panic disorder with agoraphobia); December 2013 VA Examination  (MDD and panic disorder with agoraphobia); January 2014 Private Initial Assessment (PTSD; also noting anxiety and depression).  The Board finds that the Veteran has been diagnosed, under the requisite standard, with acquired psychiatric disorders including MDD, panic disorder with agoraphobia, and mood disorder not otherwise specified.  The diagnosis of mood disorder not otherwise specified in July 2012 is consistent with the more recent and more common diagnosis of MDD, so the Board finds that MDD is the more accurate diagnosis of the symptoms.

Giving the Veteran the benefit of every doubt, the record also contains adequate evidence of a current diagnosis of PTSD.  The most recent evidence submitted by the Veteran, which post-dates the prior rejections of the PTSD diagnosis, attributes the Veteran's psychiatric symptoms to PTSD.  See January 2014 Private Initial Assessment ("Axis I: Adult: PTSD").  His private treating mental health professionals continued to diagnose his symptoms as PTSD.  See April 2014 Private Mental Health Note (continuing PTSD diagnosis).  In addition, other evaluations are suggestive of PTSD.  See May 2013 Private Psychological Assessment (noting coefficient of fit with PTSD at 0.892 and with MDD at 0.795).  One VA examiner rejected a diagnosis of PTSD in favor of other diagnoses.  See July 2012 VA Examination (specifically ruling out PTSD and instead diagnosing "Mood Disorder NOS").  However, the Board finds that, given the later evidence and recent diagnoses with PTSD, the evidence is at least in equipoise and the requirement of a diagnosis of PTSD has been established.  

The Board also finds that, regardless of the particular labels used, the diagnosed conditions encompass all of the Veteran's current psychiatric symptoms.  See December 2013 VA Examination (opining that it is not possible to differentiate what symptoms are attributable to each diagnosis and that all of the Veteran's symptoms are attributable to the two listed diagnoses); see also May 2013 Private Psychological Assessment (noting his profile is suggestive of PTSD, but attributing symptoms to MDD, pain disorder, and panic disorder); January 2014 Private Initial Assessment ("Axis I: Adult: PTSD") (attributing all symptoms to PTSD).

The greater weight of the evidence establishes that the Veteran's diagnosed acquired psychiatric disorders, which encompass all of his symptoms, include MDD, panic disorder with agoraphobia, and PTSD.  A current disability consisting of acquired psychiatric disorders is established.

The evidence of record also establishes an in-service occurrence or event.  The Veteran claims several in-service occurrences or events (i.e. stressors) including, most pertinently, being stationed aboard U.S. Navy vessels in the Persian Gulf from August 1987 to October 1987 during Operation Earnest Will.  

The Veteran's military personnel records establish that he was, in fact, in the area during that time frame.  See, e.g., December 1987 Performance Appraisal (verifying his deployment to the area and service aboard the MV Chesapeake City as part of Operation Earnest Will).  Briefly, Operation Earnest Will began in July 1987 and involved the escort of oil tankers through the Persian Gulf by U.S. Navy warships due to threats from Iran.  The threats included direct attacks on the tankers and Iranian-placed mines.  In September 1987, the USS La Salle participated in the capture of an Iranian vessel (Iran Ajr) that was laying mines in international waters.  See April 2010 DPRIS Response (verifying basic facts but incorrectly indicating the year was 1990 rather than 1987); see also Jack Reed, "A captured Iranian ship, caught planting mines.", UPI (Sept. 25, 1987) (retrieved April 7, 2016 from:  http://www.upi.com/Archives/1987/09/25/A-captured-Iranian-ship-caught-planting-mines-in-international/1569559540800/).  Iranian prisoners were taken aboard the USS La Salle for later transfer to another ship and, through Oman, repatriation to Iran.

The incident involving the capture of Iran Ajr is significant to this case in two respects.

First, the Veteran claims to have been aboard the USS La Salle during these events.  See April 2014 Veteran's Response to SSOC; January 2010 Statement of Veteran.  The Veteran has conceded that there is no documentary evidence placing him aboard the USS La Salle during his time in the Persian Gulf in 1987.  See April 2014 Veteran's Response to SSOC.  His personnel records document permanent assignment to the USS Saipan (which was in the Atlantic in 1987) during his transfer to COMIDEASTFOR in the Persian Gulf.  Therefore, the Veteran's assertion that he was assigned to the USS La Salle is not implausible.

Second, the Veteran claims that while he was aboard the MV Chesapeake City, the ship nearly hit a mine and that he spent most of the time aboard the ship in fear of his safety.  See, e.g., April 2014 Veteran's Response to SSOC.  The fact that the Iran Ajr was caught laying mines in international waters around the time the Veteran was aboard the MV Chesapeake City (a re-flagged tanker) as a Navy Liaison Officer supports his contention that he was reasonably afraid for his safety (or of hostile military or terrorist activity).  Further, his performance appraisal for the August 1987 to October 1987 period states:

The Middle East Force operates in a near wartime condition of readiness in the Persian Gulf where the belligerent forces of Iran and Iraq are engaged in a war at sea that has seen numerous attacks on merchant ships and one U.S. Navy warship.  There is a continuing threat of attack, deliberate or otherwise, against our ships at sea and a terrorist threat that requires special security measures when the ships are in port....[The Veteran's] performance as shipping officer...has been exemplary.  His superb attention to detail and excellent organizational skills were clearly demonstrated in the planning, coordinating and execution of nine Earnest Will tanker escort missions.

See December 1987 Performance Appraisal.  The Board finds that this and the other evidence of record establishes that the Veteran did participate in Operation Earnest Will during a time of "near wartime condition" which reasonably placed the Veteran in fear of his safety, including due to fear of hostile military or terrorist activity.  The Veteran's claimed stressors (e.g. near miss of a mine) are consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3); Pentecost v. Principi, 16 Vet.App. 124 (2002); Suozzi v. Brown, 10 Vet.App. 307 (1997).

The Veteran's claimed in-service stressors (occurrences or events) have been established by the evidence.   

The remaining element is a causal nexus between the in-service events and his current disability.  The evidence on this point is conflicting, but after weighing the evidence and applying the benefit of the doubt doctrine, the Board finds this element is also established.

The July 2012 VA examiner opined that the Veteran's diagnosed mood disorder was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  However, the rationale for the opinion was that the symptoms had onset in 2008 and "[s]ervice treatment records show no evidence for complaints of PTSD or other chronic psychiatric conditions during service."  July 2012 VA Examination.  The factual basis of this rationale is questionable as, although the Veteran has indicated that he first sought psychiatric treatment in 2008, he actually had onset of symptoms (including panic attacks) shortly after the in-service stressors.  See December 2013 VA Examination (documenting Veteran's reports); November 1992 Service Treatment Records (documenting mental health treatment at private facility); May 1993 Service Treatment Record (documenting in-service diagnosis of adjustment order with depressed mood).   

More importantly, the Board assigns the negative opinion little probative weight relative to a subsequent favorable opinion by the December 2013 VA examiner which contains a more detailed and convincing rationale.  Owens, 7 Vet. App. at 433.  Specifically, the December 2013 VA examiner reviewed the July 2012 VA examiner's report and pointedly reached a different, favorable conclusion.  The later examiner bases his conclusion on the documentation of the Veteran's psychological functioning as normal when he entered military service, the Veteran's credible description of stressors (including that they have been conceded/verified by VA), review of his medical treatment records, and the results of psychological testing.

The Board notes that the private assessments of record are, at least, consistent with finding that the Veteran's acquired psychiatric disorders are etiologically related to his in-service stressors and/or the in-service psychiatric diagnoses.  See, e.g., May 2013 Private Psychological Assessment (discussing, in the summary following diagnoses, the Veteran's in-service stressors and report of developing panic attacks "shortly after his exposure to these life threatening scenarios").  The evidence of record is at least in equipoise regarding whether there is a causal nexus between the in-service events and the Veteran's current disability, so that element of the claim is established.  See Gilbert, 1 Vet.App. at 53-56.  

Because the evidence establishes an in-service event, a current diagnosis of acquired psychiatric disorders (to include MDD, panic disorder with agoraphobia, and PTSD), and an etiological link between the in-service event and the Veteran's current acquired psychiatric disorders, the Board will grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

VI.  Service Connection:  Hypertension

The Veteran claims entitlement to service connection for hypertension.  He argues that he has "a history of hypertension that started around the middle of my 20 year career with the Navy.  I was medicated continually with Motrin, ibuprophin [sic] and other anti-inflammatory medications."  November 2008 Statement of Veteran.

Importantly, for VA disability benefits purposes, hypertension "means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is 160mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, Note 1.  Hypertension of isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

The elements of a service connection claim have been set forth above.  Here, a current disability consisting of diagnosed hypertension is well-established.  See, e.g., May 2008 Private Progress Note (noting past history of hypertension and current diagnosis of hypertension).

However, the in-service element of the claim has not been met.  The Veteran alleges that he was first diagnosed during his active service and that he was treated for hypertension throughout the second half of his active service.  However, a review of his service treatment records fails to reveal any diagnosis of hypertension during his service or treatment of hypertension with ibuprofen or any other medication.

The Board acknowledges that there are a few, isolated diastolic blood pressure measurements during the Veteran's active service that meet the 90mm threshold.  See, e.g., May 1989 Service Treatment Record (132/90; emergency room visit for left ankle injury); October 1992 Report of Medical Examination (indicating heart normal; 130/90); November 1993 Service Treatment Record (143/93).  However, blood pressure readings taken before, between, and after these anomalous findings did not meet the threshold.  See, e.g., April 1989 Service Treatment Record (142/84); October 1989 Service Treatment Record (138/88); July 1991 Service Treatment Record (140/88).  The Veteran's service treatment records do not contain any diagnosis of hypertension (i.e. an interpretation of the blood pressure readings as indicating hypertension) and all of the Veteran's in-service medical examinations fail to include a diagnosis of hypertension.  Moreover, the reports of medical history, particularly including the one made in conjunction with the Veteran's retirement, specifically disclaim any current or past hypertension.  See June 1994 Report of Medical History (indicating he did not have and had never had high blood pressure); see also October 1992 Report of Medical History (same); June 1987 Report of Medical History (same).  His service treatment records also contradict his report that he was on continuous medication for high blood pressure during the later years of his active service.  See, e.g., April 1994 Service Treatment Record (indicating the Veteran was not currently taking any medications).

In short, the greater weight of the evidence is against finding that the Veteran had or was treated for hypertension during his active service.

As noted above, the Board must also apply to the Veteran's hypertension claim the provisions permitting service connection for a chronic disease diagnosed during service or within the presumptive period after service or where there has been a continuity of symptomatology since service.  38 C.F.R. §§ 3.303(b), 3.309(a) (chronic diseases shall be service connected "if manifested to a compensable degree" within the presumptive period), and 4.104, DC 7101 (a compensable rating is only warranted where diastolic blood pressure is "predominately" 100mm or more or where systolic blood pressure is predominately 160 mm or more, or continuous medication is required for diastolic blood pressure predominately 100mm or more); Walker, 708 F.3d at 1338-39.  Here, however, the medical records fail to document any diagnosis of hypertension during service or within the presumptive period after service and none of his blood pressure readings during the time document diastolic blood pressure of 100mm or more or systolic blood pressure of 160mm or more.  

As discussed above, the Veteran's recollections are, in important respects, directly contradicted by contemporaneous medical records and his own statements (e.g. June 1994 Report of Medical History), so the Board assigns no probative weight to his statements regarding in-service and immediately post-service diagnoses and treatment for hypertension.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (holding that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant when assessing credibility).  

The first post-service diagnosis of hypertension contained in the medical records is from 2000, over six (6) years after his discharge, and is associated with an acute medical event.  See December 2000 VA Progress Note ("HTN:  Patient was hypertensive during his hospital stay [for chest pain syndrome]....He was instructed to [follow-up] with his [primary care provider] for blood pressure medicine adjustment and electrolyte checks.").

Viewing the record as a whole, the Board finds that the greater weight of the evidence is against finding the Veteran was diagnosed with hypertension, a chronic disease, either during service or within the presumptive period after service.  See 38 C.F.R. § 3.303(b) ("For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings...") (emphasis added).

The Veteran has not identified any other in-service event or occurrence which may be associated with his currently diagnosed hypertension.  The Board also finds no such events or diseases documented in his service treatment records.  

The in-service blood pressure readings that meet the threshold just barely do so and are isolated findings that contradict the more numerous and frequent contrary blood pressure readings.  The Board points out these underlying facts not in order to make its own medical determination as to their medical significance, but because they are consistent with and provide factual support for the contemporaneous medical conclusions reached by medical professionals (and the Veteran's own reports at the time) that the Veteran did not have hypertension during his active service.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  Simply stated, the medical records are against finding that the Veteran had hypertension or high blood pressure during service.

Because the Veteran did not have hypertension during service or (to a compensable degree) within the presumptive period after service, and because the evidence of record does not indicate that any in-service event or disease may be associated with his current hypertension, the Veteran's claim of entitlement to service connection for hypertension fails.  See Shedden, 381 F.3d at 1167.

VII.  Service Connection:  Sleep Apnea

The Veteran claims entitlement to service connection for sleep apnea.

While the Veteran has a current disability consisting of sleep apnea, see May 2005 Report of Sleep Study (diagnosing obstructive sleep apnea), his claim fails for lack of an in-service disease or injury.  See Shedden, 381 F.3d at 1167.

The Veteran alleges that he had onset of symptoms of sleep apnea during his active service.  See November 2008 Statement of Veteran ("I started having a lot of sleeping problems when I returned from my tour in the Persian Gulf.").  However, review of his service treatment records do not reveal complaints of trouble breathing at night, snoring, or complaints of an inability to sleep.  There is no contemporaneous evidence to support the Veteran's allegations which were made in the context of a claim for benefits.  Caluza, 7 Vet. App. at 511; Wood, 1 Vet. App. at 192 (holding that the Board is not required to accept an appellant's uncorroborated account of his active service experiences).  The Board recognizes that contemporaneous medical evidence documenting in-service symptoms is not always required to establish a claim, but the lack of contemporaneous complaints is pertinent evidence, particularly in evaluating the Veteran's reliability as a historian.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder); Caluza, 7 Vet. App. at 511.

The record also includes a supportive statement from the Veteran's wife indicating that, as long as they have been together (since December 1993), she has "noticed at night he stops breathing for periods of time while sleeping."  September 2013 Statement by Veteran's Spouse.  She further elaborated:  "I did not know what this was and obviously [the Veteran] was not aware of it because he was sound asleep."  Id.  Again, the Board is cognizant that this statement was submitted in the context of a claim for benefits after the claim had been denied by the RO.  Caluza, 7 Vet. App. at 511.  More importantly, the claims of the wife and the Veteran are in conflict.  The Veteran claims that he was aware of sleep problems during his active service, but his wife claims that he was unaware of the sleep problems because he was "sound asleep."  This discrepancy, particularly when viewed in the context of the entire record, reduces the credibility of both lay statements.  Caluza, 7 Vet. App. at 511.

The Board has responsibility to evaluate the credibility and weight of the evidence.  Here, the service treatment records are silent with respect to reports of symptoms or documentation of treatment for sleep apnea, snoring, daytime drowsiness, or any other indications of a sleep disorder.  The only evidence tending to establish an in-service manifestation of the condition consists of partially conflicting statements by the Veteran and his spouse who stand to benefit financially from a favorable resolution of the claim.  Caluza, 7 Vet. App. at 511.  The Veteran was first diagnosed with sleep apnea in May 2005, over a decade after leaving the service.  This delay in seeking treatment or reporting symptoms weighs against finding that the condition existed during service.  Accord Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is entitled to consider a delay in seeking treatment and reporting symptoms).  The greater weight of the evidence is against finding that the Veteran experienced an in-service disease or injury (such as symptoms of sleep apnea) that may be related to his current sleep apnea.  

Consequently, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran had an in-service occurrence or aggravation of a disease or injury.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for sleep apnea is denied.

VII.  Service Connection:  Left Shoulder

The Veteran also claims entitlement to a left shoulder disability.  The evidence establishes a current disability.  See, e.g., June 2009 VA Examination (diagnosing degenerative disease; radiologist's conclusion:  "degenerative change left AC joint otherwise negative left shoulder").  Likewise, the Veteran's service treatment records document in-service injuries to his left shoulder.  See, e.g., April 1994 Service Treatment Record (documenting prior weight-lifting injury to left shoulder and diagnosing "mild impingement" of the left shoulder).

The dispositive element of the Veteran's claim, then, is whether there is a causal nexus between the in-service injury and the current degenerative disease of the left shoulder.  

While the June 2009 VA examiner noted a history of left shoulder strain during service and the Veteran's report of recurring in-service symptoms, he offered no opinion regarding whether the documented in-service injury was etiologically related to the Veteran's current left shoulder degenerative disease.  Consequently, the RO obtained an etiological opinion from another VA examiner.  See June 2010 VA Examiner Opinion.  The second VA examiner reviewed the entire claims file, including the June 2009 VA examiner's report, and concluded that the Veteran's left shoulder disability was less likely than not related to the in-service injury.  The examiner explained that the service treatment records did not document a severe injury or reports of a chronicity of symptoms.  The examiner also noted that the Veteran denied complaints relating to the left shoulder at discharge.  See June 2010 VA Examiner Opinion; see also June 1994 Report of Medical History (denying current or history of joint deformities, arthritis, or "painful or 'trick' shoulder); October 1992 Report of Medical History (same); October 1992 Report of Medical Examination (indicating upper extremities, including "strength, range of motion", were normal).

The Board finds that the June 2010 VA examiner's opinion is entitled to probative weight against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

There are no contrary, competent etiological opinions of record.  

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. pain, numbness); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the etiology of a medical condition (like arthritis of the shoulder) that requires specialized medical knowledge (and equipment) to diagnose.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his current left shoulder disability.  See, e.g., Jandreau, 492 F.3d at 1377.

As noted above, the Board must also apply to the Veteran's left shoulder arthritis claim the provisions permitting service connection for a chronic disease diagnosed during service or within the presumptive period after service or where there has been a continuity of symptomatology since service.  38 C.F.R. §§ 3.303(b), 3.309(a) (chronic diseases shall be service connected "if manifested to a compensable degree" within the presumptive period); Walker, 708 F.3d at 1338-39.

Here, however, the medical records fail to document any diagnosis of left shoulder arthritis (his current disability) during service or within the presumptive period after service.  Moreover, his symptoms were attributed to other medical conditions (e.g. strain, impingement syndrome) which the June 2010 VA examiner opined were not etiologically related to his current left shoulder arthritis.  In addition, the Veteran was first diagnosed with left shoulder arthritis many years after his active service.  See, e.g., June 2009 VA Examination (diagnosing degenerative disease); September 2007 Progress Note (377th Medical Group) (listing medical problems but not including any shoulder condition, to include arthritis); see also June 1994 Report of Medical History (denying current or history of joint deformities, arthritis, or "painful or 'trick' shoulder).

Viewing the record as a whole, the Board finds that the greater weight of the evidence is against finding the Veteran was diagnosed with arthritis of the left shoulder, a chronic disease, either during service or within the presumptive period after service.  See 38 C.F.R. § 3.303(b).  Moreover, the greater weight of the evidence is against finding a continuity of symptomatology of arthritis after service.

Accordingly, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran's current left shoulder disability was incurred in active service or caused by any event or injury during his active service.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a left shoulder disability is denied.

IX.  Service Connection:  Back

The Veteran also claims entitlement to a back disability.  The evidence establishes a current disability.  See, e.g., June 2009 VA Examination (diagnosing degenerative disease based on diagnostic imaging); December 2003 Progress Note (377th Medical Group) ("He has low back arthritis").  Likewise, the Veteran's service treatment records document in-service injuries to his back.  See, e.g., July 1987 Service Treatment Record (indicating mechanical low back pain); October 1989 Service Treatment Record (documenting complaints of left side back pain and stiffness with diagnosis of lumbar strain).

The dispositive element of the Veteran's back disability claim, then, is whether there is a causal nexus between the in-service injury and the current condition.  

The June 2009 VA examiner offered no opinion regarding whether the documented in-service injury was etiologically related to the Veteran's current back disability.  Consequently, the RO obtained an etiological opinion from another VA examiner.  See June 2010 VA Examiner Opinion.  The second VA examiner reviewed the entire claims file, including the June 2009 VA examiner's report, and concluded that the Veteran's lumbar spine degenerative joint disease was less likely than not related to the in-service injury.  The examiner explained that the service treatment records described the in-service injuries as minor, the Veteran had become morbidly obese after service, and he had an altered gait due to a non-service-connected right foot problem.  See June 2010 VA Examiner Opinion.

The Board finds that the June 2010 VA examiner's opinion is entitled to probative weight against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

There are no contrary, competent etiological opinions of record.  

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. pain, numbness); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the etiology of a medical condition (like arthritis of the back) that requires specialized medical knowledge (and equipment) to diagnose.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his current back disability.  See, e.g., Jandreau, 492 F.3d at 1377.

As noted above, the Board must also apply to the Veteran's back disability claim (arthritis) the provisions permitting service connection for a chronic disease diagnosed during service or within the presumptive period after service or where there has been a continuity of symptomatology since service.  38 C.F.R. §§ 3.303(b), 3.309(a) (chronic diseases shall be service connected "if manifested to a compensable degree" within the presumptive period); Walker, 708 F.3d at 1338-39.

Here, however, the medical records fail to document any diagnosis of arthritis of the back (his current disability) during service or within the presumptive period after service.  Moreover, the June 2010 VA examiner opined that the Veteran's arthritis was not etiologically related to the in-service complaints of back pain.  In addition, the Veteran was first diagnosed with arthritis of the low back many years after his active service.  See, e.g., December 2003 Progress Note (377th Medical Group) ("He has low back arthritis").  Importantly, although the Veteran complained of back pain in service and back pain can be a symptom of arthritis, the regulations pertaining to chronicity and continuity specifically provide that the relevant "rule does not mean that any manifestation of joint pain....in service will permit service connection of arthritis...first shown as a clearcut clinical entity, at some later date."  38 C.F.R. § 3.303(b).  In a case such as this, where the back pain has been attributed by medical professionals to medical conditions (e.g. muscle strain) other than a chronic disease (e.g. arthritis), a finding of continuity of back pain is not sufficient to warrant granting service connection under Section 3.303(b).

Viewing the record as a whole, including the June 2010 VA examiner's opinion and service records diagnosing muscle strain and other sources of the Veteran's in-service back pain, the Board finds that the greater weight of the evidence is against finding the Veteran was diagnosed with arthritis of the back, a chronic disease, either during service or within the presumptive period after service.  See 38 C.F.R. § 3.303(b).  Moreover, the greater weight of the evidence is against finding a continuity of symptomatology of arthritis after service.

Accordingly, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran's current back disability was incurred in active service or caused by any event or injury during his active service.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a back disability is denied.


ORDER

Entitlement to an evaluation in excess of 10 percent disabling for nerve damage, left leg status post vein strip and ligation, is denied.

Entitlement to service connection for an acquired psychiatric disorder diagnosed as MDD, panic disorder with agoraphobia, and PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a back disability is denied.


REMAND

The Veteran has not been afforded an examination with respect to his congestive heart failure or left knee condition.  For the reasons stated below, he is entitled to an examination prior to a determination of the merits of those claims.

Briefly, the Board notes that the Veteran has claimed that he is entitled to service connection for congestive heart failure as secondary to hypertension.  See November 2008 Statement of Veteran.  The Board has denied his hypertension claim, so his congestive heart failure claim cannot succeed on a secondary basis.  However, as discussed below, the evidence is sufficient to raise a direct service connection claim and the Veteran has specifically requested adjudication of claims "reasonably raised" by the evidence.  See April 2010 Statement of Veteran; Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

The record establishes current diagnoses of congestive heart failure and degenerative joint disease of the left knee.  Current disabilities are established.

The Veteran's service treatment records include reference to in-service complaints of chest pain.  See, e.g., January 1994 Report of Medical History (noting "Chest pain sx -> prob. stress related"); May 1987 Service Treatment Record ("complaint of [left] chest pain x 4 minutes").  While the records indicate that the pain is "probably" not related to a cardiac condition, the threshold for obtaining an examination is low and there is at least some indication that the current congestive heart failure "may be associated" with the in-service symptoms.  The Board is not competent to render its own medical judgment regarding any association between the in-service symptoms and the current disability.  See Colvin, 1 Vet. App. at 175.

The Veteran's left knee claim is based on secondary service connection and he does have a service-connected right knee disability.  See November 2008 Statement of Veteran ("I have problems with my left knee as a result of favoring the right knee.").  The Board finds that the evidence relating to the knees, including favoring the left knee, is sufficient to trigger VA's duty to provide an examination and obtain an opinion regarding the etiology of the left knee disability.

The Veteran is entitled to VA examinations with respect to his congestive heart failure and left knee disability.

As noted in the Introduction, the Court has held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice, 22 Vet.App. at 453-55.  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 

In this case, the Veteran has claimed he is entitled to a total disability rating due to his service-connected disabilities (currently consisting of an acquired psychiatric disorder, a right knee disability, and a left leg disability).  See September 2013 VA Form 9.  On this record, the Board finds that the issue of entitlement to TDIU has been raised and should be adjudicated.  The RO has not yet addressed the claim and, in any case, the matter is being returned to the RO for implementation of the Board's grant of entitlement to service connection for an acquired psychiatric disorder.  In order that the Veteran should have the full benefit of his procedural rights, the claim should be initially adjudicated by the RO.

In addition, the Veteran has not been provided the required notice regarding the elements of a TDIU claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran a VCAA notice letter notifying him and his representative of the evidence necessary to substantiate a claim for TDIU.  The notice should also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf.  The notice should enclose a blank VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability").  The Veteran and his representative should be provided with an opportunity to respond.

2.  After conducting any additional development deemed necessary, the Veteran should be provided an examination with respect to his congestive heart failure and left knee condition.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by an examiner.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:

Congestive Heart Failure

a.  Identify the appropriate diagnosis/es for each of the Veteran's heart / cardiac disabilities.

b.  For each disability identified in response to (a), is it at least as likely as not (50 percent probability or greater) that the medical condition was incurred in or otherwise related to the Veteran's military service. 

Left Knee

c.  Identify the appropriate diagnosis/es for each of the Veteran's left knee disabilities.

d.  For each left knee disability identified in (c), is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability was caused by his service-connected disabilities, particularly including his right knee disability.

e.  If the examiner provides a negative response to (d), is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability was aggravated by his service-connected disabilities, particularly including his right knee disability?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  Thereafter, readjudicate, based on the entirety of the evidence, the claims of entitlement to service connection for congestive heart failure and a left knee disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4.  After sending the notice letter and conducting any further development deemed necessary, including obtaining any needed medical opinions, adjudicate a claim for total disability rating based on individual unemployability (TDIU) as a result of his service-connected disabilities.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


